 


109 HR 4563 IH: Servicemembers Interest Rate Relief Act of 2005
U.S. House of Representatives
2005-12-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4563 
IN THE HOUSE OF REPRESENTATIVES 
 
December 15, 2005 
Mr. Ryun of Kansas introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend the Servicemembers Civil Relief Act to provide improved interest rate relief for servicemembers during periods of military service. 
 
 
1.Short TitleThis Act may be cited as the Servicemembers Interest Rate Relief Act of 2005. 
2.Improved Interest Rate ReliefSection 207 of the Servicemembers Civil Relief Act (50 U.S.C. App. 527) is amended by adding at the end the following new subsection: 
 
(e)Temporary Interest Rate ProvisionIn the case of any interest incurred during the period beginning on October 1, 2006, and ending on September 30, 2009, the preceding subsections of this section shall be applied by substituting 5 percent for 6 percent each place it appears.. 
 
